UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7585


PAUL ADKINS, JR.,

                  Petitioner – Appellant,

             v.

DONALD F. BAUKNECHT, Warden FCI Williamsburg,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:07-cv-02789-HFF)


Submitted:    February 19, 2009             Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Adkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul   Adkins,       Jr.,     a       federal   prisoner,    appeals       the

district     court’s   order      accepting         the    recommendation      of     the

magistrate    judge    and     denying       relief   on     his   28 U.S.C.    §   2241

(2000)   petition.        We    have     reviewed      the    record   and     find    no

reversible error.        Accordingly, we affirm for the reasons stated

by   the      district       court.               Adkins     v.     Bauknecht,        No.

4:07-cv-02789-HEF (D.S.C. June 24, 2008).                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2